t c summary opinion united_states tax_court scott w denniston petitioner v commissioner of internal revenue respondent docket nos 22157-05s filed date scott w denniston pro_se steven i josephy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether petitioner made alimony payments of dollar_figure during background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in denver colorado petitioner and christina denniston ms katcher were married on date they had three children from the marriage in september of ms katcher filed a petition for divorce with the el paso county district_court in colorado state court by a temporary order dated date the state court ordered petitioner to pay to ms katcher alimony of dollar_figure retroactive to date payable on the first of each month until further order temporary order petitioner filed separately from ms katcher for a form_1040 u s individual_income_tax_return prepared by h_r block petitioner claimed an alimony deduction of dollar_figure on his return but ms katcher failed to report any alimony income on her return by order dated date the marriage between petitioner and ms katcher was dissolved in the marriage settlement agreement which was attached to the decree of dissolution of marriage petitioner agreed that his child_support payments were in arrears in april of petitioner owed back child_support payments of dollar_figure on date respondent issued to petitioner a notice_of_deficiency disallowing the alimony deduction determining that petitioner failed to substantiate that he made any alimony payments during discussion petitioner bears the burden of proving that respondent’s determinations in the notice are erroneous rule a 290_us_111 sec_215 allows a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as a payment that is includable in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments under the temporary order petitioner was obligated to pay to ms katcher alimony payments of dollar_figure per month although not specified in the temporary order petitioner claims that the 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application duration of the alimony payments wa sec_1 year petitioner therefore argues that he was entitled to claim an alimony deduction of dollar_figure on his return respondent disagrees contending that petitioner has failed to provide any evidence to show that alimony payments of dollar_figure were actually paid to ms katcher during at trial petitioner testified that a total of dollar_figure was taken out from his paychecks during to satisfy his alimony obligation under the temporary order respondent requested petitioner to produce pay stubs showing that moneys were taken out for alimony or a statement from ms katcher acknowledging receipt of alimony petitioner however was unable to provide the requested documentation claiming that both his former employer and ms katcher were uncooperative therefore other than his testimony petitioner has not offered any evidence to show that alimony was paid in moreover during this period the evidence shows that petitioner did not meet his child_support obligation the court is not required to accept petitioner’s self-serving testimony 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 see 112_tc_183 petitioner contends that h_r block determined that he was entitled to claim an alimony deduction of dollar_figure based on the documentation that he had presented to them at the time of the return preparation it is well established that the duty_of filing accurate returns cannot be avoided by placing the responsibility upon an agent 63_tc_149 50_tc_909 petitioner has the burden_of_proof see rule a petitioner has failed to show that he made alimony payments of dollar_figure in accordingly petitioner is not entitled to claim an alimony deduction of dollar_figure for to reflect the foregoing decision will be entered for respondent
